TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-98-00020-CV


                                   Gene Reitnauer, Appellant

                                                 v.

            Dan Morales, Attorney General of the State of Texas; The State of Texas;
                     and Texas Exotic Feline Foundation, Inc., Appellees



       FROM THE DISTRICT COURT OF TRAVIS COUNTY, 345TH JUDICIAL DISTRICT
           NO. 96-14173, HONORABLE PAUL R. DAVIS, JR., JUDGE PRESIDING


                            MEMORANDUM OPINION

                Appellees have furnished this Court with a copy of appellant’s discharge in her

bankruptcy proceeding. Appellant’s bankruptcy was discharged in April 2001. Appellant did not

notify this Court of the discharge in bankruptcy and has not communicated with this Court since that

discharge. Accordingly, we dismiss the appeal for want of prosecution. See Tex. R. App. P.

42.3(b).1




                                              W. Kenneth Law, Chief Justice

Before Chief Justice Law, Justices B. A. Smith and Puryear

Dismissed for Want of Prosecution

Filed: November 7, 2005


   1
     Any pending motions in this case are dismissed. A related mandamus is being dismissed by
separate memorandum opinion.